





CITATION:
Abou-Elmaati
v. Canada (Attorney
          General), 2011 ONCA 231



DATE: 20110325



DOCKET: C52120



COURT OF APPEAL FOR ONTARIO



Sharpe, Watt and Karakatsanis JJ.A.



BETWEEN



Ahmad
Abou-Elmaati
,
Badr

Abou-Elmaati
, Samira Al-
Shallash
and
Rasha

Abou-Elmaati

Plaintiffs (Respondents/Appellants
          on Cross-Appeal)




and



The Attorney General of Canada
, John Doe and
          Jane Doe



Defendant (Appellant/Respondent
          on Cross-Appeal)




Robert MacKinnon and Zoe
Oxaal
,
          for the appellant

M. Philip
Tunley
and
          Andrea
Gonsalves
, for the respondents



Heard: December 14, 2010



On appeal from the order of Justice P.M. Perell of the Superior Court
          of Justice dated April 8, 2010, with reasons reported at 101 O.R. (3d) 424.



ENDORSEMENT
    RE COSTS

[1]

We have now reviewed the parties written submissions
    relating to the costs of this appeal and of the motion in the Superior
    Court.  In our view, in the circumstances
    of this case, the appropriate order is that the appellant Attorney General of
    Canada be awarded costs in the cause in this court and in the Superior Court in
    the total amount of $35,000, inclusive of disbursements and applicable taxes.

Robert J. Sharpe J.A.

David Watt J.A.

Karakatsanis J.A.


